DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
As previously set forth: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
As previously set forth: Applicant’s election without traverse of group I, caproic and capyrlic acids and the alkyl ester of claim 8 in the reply filed on 12/2/20 is acknowledged.  The Examiner joined Group I and Group II, the groups were mistakenly separated (claim 19 is drawn to a method of making a lubricant, but such is dependent on claim 10).  Group III is as previously set forth and is withdrawn.
Claims 20-25, 27-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 

Priority
As previously set forth: The claims have a priority date of the filing of the instant application: 7/29/19

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/21, 11/11/21, 10/15/21 have been considered by the examiner.

Response to Arguments/Amendments
Applicant argues the independent claims are not obvious over Dobson because Dobson does not specify those wt% and ratios of the claims nor does Dobson specify the specific mixture of caproic and capyrlic acid required by the claims.
The Examiner disagrees.  Dobson teaches that pretty much any and all fatty acids and fatty acid esters may be used in the composition, and in doing such teaches that amounts of each are not of significant matter.  In light of his teachings, a prima facie case has been put forth since Dobson.  Applicant has no unexpected results stemming from wt% or ratios of the components, as such arguments herein are not found persuasive.
Applicant argues unexpected results are found in the Examples of the specification when comparing alkyl esters vs. blends of fatty acids and alkyl esters.  Applicant argues Table 7 demonstrates this unexpected results and the claims are thusly allowable over Dobson.
The Examiner disagrees.  Unexpected results must be commensurate in scope with the claims, and, show a result that would not be expected in the prior art references.  First, the actual fatty acids and alkyl esters, and, amounts/ratios of Radiagreen are not disclosed.  Thus, it is unclear what is being compared.  Second, Applicant compares the use of palmitic and stearic acids in combination with alkyl esters from waste vegetable oils.  Palmitic and stearic acids are not currently claimed (it is noted they are claimed in a separate application).  In light of this, it is unclear if caproic and caprylic acids would give a different or similar result, and, if the result is 

Claim Rejections - 35 USC § 112
Rejection over Claims 2, 18 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is overcome by amendment.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 9-13, 17-19, 31, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobson (US 2015/0166866) as evidenced by Orsavova et al, Fatty acid compositions of vegetable oils, Int J. Mol Sci 2015, 16, 12871-12890.
2 are also disclosed in [0047] as well as the general disclosure that salts of sodium, calcium and others are found in seawater.  Thus, mixtures of salts seems embraced therein, alternatively combining two elements known suitable for the same intended use is prima facie obvious.  See In re Kerkhoven. 

Dobson discloses water based drilling fluids (abstract) comprising a dissipative surfactant composition (abstract).  The drilling fluid may comprise weighting agents in amounts up to 24 ppg [0048].  The 0.1-75 wt% range of claim 1 converts to 0.0084-6.26 ppg (via ProKon conversion calculator in Windows), thus the up to 24 ppg of Dobson embraces such.  Additionally, salts such as NaCl may be added up to saturation [0047].  Saturation concentration of sodium chloride is 23 wt%, thus, Dobson embraces at least the use of up to 23 wt% NaCl.
The dissipative surfactant composition comprises at least one fatty acid or ester derivative of a plant or vegetable oil (abstract).  Thus, the composition embraces the combination of fatty acids (non-derivatized) and esters of fatty acids.  Alternatively, mixtures of two things known suitable for the same intended use is prima facie obvious, see In re Kerkhoven.  The dissipative surfactant combination (e.g. the mixture of fatty acids and fatty acid esters) is added in amounts of 1-10 wt% of the drilling fluid [0024].  The plant or vegetable oils from which the fatty acids may be obtained from include coconut oil [0029].  As evidenced by Orsavova, coconut oil comprises various oils including medium chains of length C6-C12 (the instant specification defines medium fatty acids as C6-C12) including caprylic (C6) and caprioic (C8) (table 1).  Dobson embraces the use of both coconut oil itself (e.g. by not separating the fatty acids and just adding the oil), or, the use of any of the fatty acids therein individually or mixed [0026-the use of 20-95% natural plant oil or a fatty acid, fatty acid ester,…, therefrom].  Thus, using 100% C6 or C8 or C12, (ect) or mixtures thereof, such as a mixture of C6 and C8, is embraced and prima facie obvious in light of the teachings of Dobson.  
The fatty acid ester may be formed from a mono- or polyol [0027], wherein polyols such as sorbitan or pentaerythritol are disclosed [0027].  It is the Examiner’s position that a sorbitan based fatty acid ester meets the alkyl ester of claim 1.
Regarding the weight ratio of claims 1 and 10, Dobson discloses wherein the lubricant comprises at least one fatty acid or ester derivatives (abstract).  Thus, Dobson embraces the use of 0-100% of fatty acid or 0-100% fatty acid ester derivatives.  The combined use of any amounts therein (E.G 75% fatty acid ester and 25% fatty acid, a 3:1 weight ratio) is embraced by the teachings therein and prima facie obvious.  Regarding the wt% alkyl esters, as above Dobson does not limit the amount of each component, e.g. each may be added or not added or used alone (e.g. the use of 0-100% of each is embraced).  Thus, the alkyl ester wt% is embraced by the reference.  Regarding the molar ratio of caproic and caprylic acids, Dobson discloses that the oil itself, or, fatty acids themselves may be used [0026] and Dobson does not limit the amounts of fatty acids when using or forming blends thereof.  Thus, Dobson embraces any ratio of fatty acids and one would immediately envisage a 50:50 blend when picking two.  Thus using a 50:50 blend of caprioc and capylic is prima facie obvious.  Though picked from a list of possible combinations, it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also, that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious, see Merck v. Biocraft, 10 USPQ2d 1843 (Fed Cir 1985)
Thus, elements above meet the requirements of claim 1.  Since the same medium chain fatty acids are used in Dobson (C6, C8 in coconut oil) the melting point requirements of claim 2 must be embraced therein.  Elements above further meet the requirements of claims 3-5, 9.  Mixing the components in the water based drilling fluid further meets the requirements of claims 10-13, 17-18, wherein any order of mixing is prima facie obvious.  See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Regarding claim 19, the order of mixing is prima facie obvious, so mixing together the dissipative surfactant components (fatty acid and fatty acid ester) prior to adding to the drilling fluid is prima facie obvious.  See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Further, heating is prima facie obvious.  One of ordinary skill would recognize that increasing the temperature would decrease the viscosity, thereby providing more efficient mixing due to it requiring less time to obtain uniformity.  Thus, it is prima facie obvious to mix at high temperatures to form the lubricant.  

Claims 1-5, 9-13, 17-19, 31, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobson (US 2015/0166866) in view of Amanullah (US 2015/0322325) as evidenced by Orsavova et al, Fatty acid compositions of vegetable oils, Int J. Mol Sci 2015, 16, 12871-12890.
Elements of this rejection are as previously set forth, reiterated below in italics.  Regarding the alkyl esters wt%, molar ratio, weight ratio and amount of caproic and caprylic in the blend, these elements are all as previously set forth.  These were all in dependent claims and though some values are narrower than previously claimed, the previous positions still embrace such.  Regarding the use of mono and divalent salt in new claim 35, the use of salt is as set forth previously in Dobson, e.g. salts such as NaCl may be used up to saturation [0047].  Other salts such as CaCl2 are also disclosed in [0047] as well as the general disclosure that salts of sodium, calcium and others are found in seawater.  Thus, mixtures of salts seems embraced therein, alternatively combining two elements known suitable for the same intended use is prima facie obvious.  See In re Kerkhoven. 

Dobson discloses water based drilling fluids (abstract) comprising a dissipative surfactant composition (abstract).  The drilling fluid may comprise weighting agents in amounts up to 24 ppg [0048].  The 0.1-75 wt% range of claim 1 converts to 0.0084-6.26 ppg (via ProKon conversion calculator in Windows), thus the up to 24 ppg of Dobson embraces such.  Additionally, salts such as NaCl may be added up to saturation [0047].  Saturation concentration of sodium chloride is 23 wt%, thus, Dobson embraces at least the use of up to 23 wt% NaCl, meeting the requirements of claim 4.
The dissipative surfactant composition comprises at least one fatty acid or ester derivative of a plant or vegetable oil (abstract).  Thus, the composition embraces the combination of fatty acids (non-derivatized) and esters of fatty acids.  Alternatively, mixtures of two things known suitable for the same intended use is prima facie obvious, see In re Kerkhoven.  The dissipative surfactant combination (e.g. the mixture of fatty acids and fatty acid esters) is added in amounts of 1-10 wt% of the drilling fluid [0024].  The plant or vegetable oils from which the fatty acids may be obtained from include coconut oil [0029].  As evidenced by Orsavova, coconut oil comprises various oils including medium chains of length C6-C12 (the instant specification defines medium fatty acids as C6-C12) including caprylic (C6) and caprioic (C8) (table 1).  Dobson embraces the use of such as an oil (e.g. by not separating the fatty acids and just adding the oil), or, the use of any of the fatty acids therein individually or mixed [0026-the use of 20-95% natural plant oil or a fatty acid, fatty acid ester,…, therefrom].  Thus, a mix of at least 50% capyrlic and caprioic is prima facie obvious.
Dobson includes elements as set forth above.  The dissipative surfactant of the drilling fluid acts to lower the coefficient of friction of the composition [0009], which is the same function as a lubricant. Dobson acknowledges the desire for improved lubrication from the prior art [0008].  The fatty acid ester may be formed from a mono- or polyol [0027], wherein polyols such as sorbitan or pentaerythritol are disclosed [0027].  Dobson does not disclose alcohol based alkyl esters.  
Amanullah discloses ecofriendly lubricating additives for water based drilling fluids (title).  The additives are a fatty acid ester formed from the reaction of a fatty acid with an alcohol (abstract).  The fatty acid ester is formed from waste vegetable oil.  Such is akin and analogous to Dobson since Dobson discloses lubricating additives (the above dissipative surfactant composition) for water based drilling fluids comprising fatty acid esters formed from a mono-alcohol, wherein the fatty acid may be obtained from a vegetable oil.  Amanullah teaches these esters to be ecofriendly (title) since they reuse waste vegetable oils.  Amanullah thusly teaches these alcohol-based fatty acid esters to be suitable for the intended use of fatty acid esters derived from mono-hydroxyl compounds.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Dobson the use of fatty acid esters derived from a fatty acid and alcohol, as taught by Amanullah, since these are recognized in the art to be suitably known fatty acid esters for use as lubricants in the art.  Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Dobson the use of fatty acid esters derived from a fatty acid and alcohol, as taught by Amanullah, in order to improve the ecofriendliness of the wellbore composition.
Regarding the weight ratio of claims 1 and 10, Dobson discloses wherein the lubricant comprises at least one fatty acid or ester derivatives (abstract).  Thus, Dobson embraces the use of 0-100% of fatty acid or 0-100% fatty acid ester derivatives.  The combined use of any amounts therein (E.G 75% fatty acid ester and 25% fatty acid, a 3:1 weight ratio) is embraced by the teachings therein and prima facie obvious.  Regarding the amount of alkyl esters, as above Dobson does not limit the amount of each component, e.g. each may be added or not added or used alone (e.g. the use of 0-100% of each is embraced).  Thus, the wt% of alkyl esters is embraced by the reference. Regarding the molar ratio, Dobson discloses that the oil itself, or, fatty acids themselves may be used [0026] and Dobson does not limit the amounts of fatty acids when using or forming blends thereof.  Thus, Dobson embraces any ratio of fatty acids and one would immediately envisage a 50:50 blend when picking two.  Thus using a 50:50 blend of caprioc and capylic is prima facie obvious.  Though picked from a list of possible combinations, it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also, that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious, see Merck v. Biocraft, 10 USPQ2d 1843 (Fed Cir 1985)
Elements above meet the requirements of claim 1.  Since the same medium chain fatty acids are used in Dobson (C6-12 in coconut oil) the melting point requirements of claims 2, 31 must be embraced therein.  Elements above further meet the requirements of claims 3-5, 9.  Mixing the components in the water based drilling fluid further meets the requirements of claims 10-13, 17-18, wherein any order of mixing is prima facie obvious.  See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Regarding claim 19, the order of mixing is prima facie obvious, so mixing together the dissipative surfactant components (fatty acid and fatty acid ester) prior to adding to the drilling fluid is prima facie obvious.  See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Further, heating is prima facie obvious.  One of ordinary skill would recognize that increasing the temperature would decrease the viscosity, thereby providing more efficient mixing due to it requiring less time to obtain uniformity.  Thus, it is prima facie obvious to mix at high temperatures to form the lubricant.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451.  The examiner can normally be reached on Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/ALICIA BLAND/Primary Examiner, Art Unit 1768